IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   June 19, 2008
                                No. 07-40730
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
LORAN BRUCE PIERSON

                                            Petitioner-Appellant

v.

STEVE MORRIS, Warden

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:05-CV-203


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Loran Bruce Pierson, federal prisoner # 61488-080, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition. Pierson challenges the Bureau of
Prison’s authority to implement the Inmate Financial Responsibility Program
(IFRP). He also seeks the appointment of counsel.
      This court reviews the district court’s findings of fact for clear error and
issues of law de novo. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
Habeas relief cannot be had absent the deprivation of some right secured to the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40730

petitioner by the United States Constitution or the laws of the United States.
Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995).
      Pierson has failed to adequately brief several of the issues that he places
before this court. His assertions that the IFRP denies equal access to the courts
and violates constitutional and statutory due process by usurping statutory
provisions of Title 18 of the United States Code are inadequately briefed and are
deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); FED. R. APP. P. 28(a)(9). Similarly, Pierson’s assertion that the BOP has
no inherent authority to create the IFRP or impose penalties for
nonparticipation is inadequately briefed and deemed abandoned.
      Pierson’s remaining arguments lack merit. Pierson’s argument that
procedural safeguards were not followed in his case is contradicted by evidence
in the record and does not establish that a due process violation occurred. See
Richardson v. Joslin, 501 F.3d 415, 418-19 (5th Cir. 2007); Dorman v.
Thornburgh, 955 F.2d 57, 58-59 (5th Cir. 1992). Also, Pierson’s reliance on
Washington v. Reno, 35 F.3d 1093, 1096 (6th Cir. 1994), is misplaced as this case
is not relevant to Pierson’s arguments regarding the IFRP.         Additionally,
Pierson’s assertion that he should be exempt from participation in the IFRP due
to his handicap, which prevents him from working, does not address the district
court’s determination that although a the petitioner is unable to work because
of his physical disabilities, regulations authorize the Bureau to consider funds
received from sources other than prison work in determining whether an inmate
is able to participate in the IFRP. This determination is supported by 28 C.F.R.
§ 545.11(b).
      Pierson argues in a conclusional fashion that increased limits on
commissary spending set forth in the IFRP constitute unconstitutional ex post
facto laws. Pierson’s conclusional assertions do not establish that the changes
to the IFRP made more burdensome the punishment that was imposed for his

                                       2
                                 No. 07-40730

crimes, and his assertions do not otherwise establish a violation of the Ex Post
Facto Clause. See Collins v. Youngblood, 497 U.S. 37, 52 (1990); Proctor v.
Cockrell, 283 F.3d 727, 733 (5th Cir. 2002). He has therefore failed to establish
a violation of the Ex Post Facto Clause. Finally, Pierson alleges that the
judgment does not match the sentencing transcript because the sentencing
transcript does not indicate that the fines and penalties were due immediately.
This attack on the judgment of conviction is not properly brought in this § 2241
proceeding. See Jeffers v. Chandler, 253 F.2d 827, 830 (5th Cir. 2001).
      Pierson has failed to establish that he has been deprived of some right
secured to him by the United States Constitution or the laws of the United
States. See Orellana, 65 F.3d at 31. The judgment of the district court is
therefore AFFIRMED. This is not a case in which the interests of justice
warrant the appointment of counsel. See Schwander v. Blackburn, 750 F.2d 494,
502 (5th Cir. 1985). Pierson’s motion for appointment of counsel is therefore
DENIED.




                                       3